OFFICE   OF THE ATTORNEY     GENERAL   OF TEXAS
                    AUSTIN




                                       Juywy   87, 1939


%onorablo L. A. Wooda
State supsrintonaent of
Publio Instruotioa
huatia, Taxa8
 ___.__-    ___-      -.      .1.   .Iy&ls,January &I, IWW, pane z.


      We do not find a oa8e wberoln a County Superln-
 tendent has bean removed from offioa, henoa; we vlll
 ear the analogy, and in doing .this,we hold as a
 matter of law, that a County Superintendentis                          a
 00miy             0rf i0er.


Y---Q--J       6%   eta are a eubdivlelonOS
    a county, and eohool truateee are county
    ofSioex5.w Hendricks vs. state, 49 S. V.
    705. Klnbrough vs. Barnett. (SuFrese
    couxt). .58 3. W., 18G.
             *The Commissioner*8Court have not the
           authority to judlolallydetermine a rWt
           of one to an otfioe or to remove a legally
           qualified officer from his ofrioa, for the
           jurlsdlotlonl~~thlr matter 110s within tha
           exoluslre cognizanceof the Dietriot  Courfhw
           Ellln~er vs. Ranklm, 89 8. W., 840.
      Thie holdinp:is supportedby 8 line OT deoi8ion
  olted by Tax. Jur. Vol. U, pages 579.87+5?9,,and
  therein the rule is laid down:
             The           Court    (Comlasloaer**   Court)   has no
           authority jwlioially,to daterml.nathe right
           o? onm to an offtoe or to remove a legally
           qualified officer from offioe, the
           dlotfon in,thla matter 110s within E&i3i*a
           oognlseaoaof tha Distriot Gourt.*
       In view or the faota, OYOXIthou&h, that ln adztin-
 lstratlve netters the State Superintendentmust bm
 appaa$ed to in 80818instanoes before reooureo can bs
 had to Couxtt hthe&(l.as a matter of law that any
  prooeadlngshad, or hearing held betore a Stat0 Super-
  intendentot Publio Instruotlon,regardin& a removal-
 nor an ettespt to remove a County SuperintendentSrom
           would be void
   oSTloe4,,                               ana of,no foroe and effeot.
                                                      Yours   very   truly




    G3B:GFS